     Case 1:17-cv-01706-DAD-SAB Document 75 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    CHRISTOPHER LIPSEY, JR.,                             1:17-cv-01706-DAD-SAB (PC)

 9                       Plaintiff,                        ORDER TO SHOW CAUSE REGARDING
                                                           DEFENDANT’S FAILURE TO COMPLY
10           v.                                            WITH COURT ORDER

11    DAVEY, et al.,                                       (ECF No. 59)

12                       Defendants.                       SEVEN (7) DAY DEADLINE

13

14

15          Plaintiff Christopher Lipsey (“Plaintiff”) is a state prisoner who proceeded pro se and in

16   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

17          On July 12, 2019, a settlement conference was held before the undersigned and the parties

18   reached a settlement agreement with the terms and conditions of the settlement placed on the

19   record. (ECF No. 49.) Pursuant to the settlement agreement, on July 24, 2019, the parties filed a

20   stipulation to dismiss this action with prejudice, (ECF No. 51), and the action was terminated by

21   operation of law, (ECF No. 52).

22          On March 18, 2020, Plaintiff filed a motion which the Court construed as a motion to

23   enforce the settlement agreement. (ECF No. 56.) Defendant Randolph filed a response,

24   supported by a declaration of counsel, on April 8, 2020. (ECF No. 58.) On April 30, 2020, the

25   Court granted Plaintiff’s motion to enforce the settlement agreement in part, and ordered

26   Defendant Randolph to complete payment to Plaintiff in accordance with the terms of the July 12,

27   2019 settlement agreement and to file status reports every fourteen (14) days regarding the

28   processing of the payment until payment is complete. (ECF No. 59.)

                                                       1
     Case 1:17-cv-01706-DAD-SAB Document 75 Filed 07/16/20 Page 2 of 2

 1          Pursuant to that order, Defendant Randolph filed status reports on May 14, May 28, June

 2   11, and June 25, 2020. (ECF Nos. 62, 64, 67, 70.) In Defendant’s most recent status report of

 3   June 25, defense counsel indicated that on June 24, 2020, he was informed that the settlement

 4   documents had been forwarded to the accounting department for further processing on May 28,

 5   2020, and CDCR may be able to process payment in less than forty-five days. (ECF No. 70, p.

 6   2.) Counsel further stated that he would continue to remain apprised of the status of this

 7   settlement and inform the Court as required under the Court’s April 30, 2020 order. (Id.)

 8          Defendant’s next status report was due on or before July 9, 2020. An updated status

 9   report has not been received by the Court as of the signing of this order.

10          The Court notes that Plaintiff has filed several additional motions regarding the settlement

11   agreement, enforcement of its terms, and other issues since the Court’s April 30, 2020 order.

12   (ECF Nos. 65, 68, 73, 74.) In Plaintiff’s most recent motion, filed July 13, 2020, Plaintiff

13   indicates that the settlement payment was processed to his account on July 1, 2020. (ECF No.

14   74.) Defendant has not yet filed responses to any of those motions, nor has Defendant

15   independently confirmed that payment was fully and correctly processed to Plaintiff’s account.

16          Accordingly, it is HEREBY ORDERED, as follows:

17      1. Within seven (7) days from the date of service of this order, Defendant Randolph shall

18          show cause by written response regarding Defendant’s failure to file a status report on

19          July 9, 2020, including an explanation why defense counsel does not feel the need to

20          comply with the Court’s April 30, 2020 order; and
21      2. If Defendant wishes to respond to any of the substantive or factual arguments raised in

22          Plaintiff’s subsequent motions, (ECF Nos. 65, 68, 73, 74), any opposition or response

23          should also be filed within seven (7) days from the date of service of this order.

24
     IT IS SO ORDERED.
25

26      Dated:     July 16, 2020                              /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28

                                                       2
